Order entered November 1, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01420-CV

                            WILLIE EVANS ET. AL., Appellants

                                               V.

  GREATER GOLDEN GATE MISSIONARY BAPTIST CHURCH, ET AL., Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-10959

                                           ORDER
       We GRANT appellants’ October 29, 2013 motion for an extension of time to file the

reporter’s record. The reporter’s record shall be filed on or before November 14, 2013.


                                                     /s/   DAVID LEWIS
                                                           JUSTICE